HOUSTON, Justice.
Vernon Maximillian Chestang, Jr., sued, among others, W.R. Grace & Co.-Conn.; Anchor Packing Company; Garlock, Inc.; Flin-kote Company; Foster Wheeler Energy Corporation; Rapid American Corporation; Georgia Pacific Corporation; Metropolitan Life Insurance Company; M.H. Detrick Company; Proko Industries, Inc.; Uniroyal, Inc.; Synkoloid Company; and North American Refractories Company, for damages, based on asbestos-related personal injury. The trial court entered a summary judgment for the defendants based on its conclusion *471that the action was barred by the applicable statute of limitations and that 42 U.S.C. § 9658, the federal statute of limitations contained in the Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”), was not applicable because, it held, § 9658 did not preempt the state statute of limitations in this case.
This case is factually similar to Becton v. Rhone-Poulenc, Inc., 706 So.2d 1134 (Ala.1997), decided recently, and the arguments presented in this case are basically the same as those presented in that case. Thus, based on the authority of Becton v. Rhone-Poulenc, Inc., we affirm the summary judgment.
AFFIRMED.
HOOPER, C.J., and MADDOX, ALMON, KENNEDY, and SEE, JJ., concur.